DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 7/21/22.  Claims 1-4, 6-8, and 12-15 are pending in the application.  Claims 5 and 9-11 have been cancelled and claims 13-15 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-4, 6-8, and 12-15 are rejected under 35 U.S.C. 101.
Claims 1-4, 7, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent Publication No. 20150269243), hereinafter Kobayashi, in view of Yang (U.S. Patent Publication No. 20100076913), hereinafter Yang, and in further view of Ushijima-Mwesigwa (Graph partitioning using quantum annealing on the d-wave system. In Proceedings of the Second International Workshop on Post Moores Era Supercomputing (pp. 22-29)), hereinafter Ushijima.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of  Dadashikelayeh (U.S. Patent No. 9537953), hereinafter Dadashikelayeh,  in view of Yang and in further view of Ushijima. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6-8, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Regarding claim 1, the claim recites: A method for identifying at least one community in a dataset comprising a plurality of elements, the method comprising: providing, using a digital computer, an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset; providing, using the digital computer, a metric indicative of an underlying community detection algorithm; obtaining, using the digital computer, an indication of an upper bound value for a given maximum number of communities to identify in the dataset; encoding, using the digital computer, each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset; generating, using the digital computer, a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; providing, using the digital computer, the generated quadratic unconstrained binary optimization problem to an optimization oracle; obtaining, using the digital computer, a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset; and providing, using the digital computer, an indication of the identified communities in the dataset.

	Claim 1 recites the following abstract ideas:
encoding . . . each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally encoding each node of a graph based on a mental evaluation of the upper bound maximum number of communities and community that the node is part of. This claim encompasses a person encoding a node, by mentally associating that node with a binary label vector with the bit at the index of the node’s community set to 1, as described by the applicant in paragraph 0122 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
generating . . . a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph: this limitation is considered a mathematical concept, wherein a quadratic unconstrained binary optimization is generated based on a “metric indicative of an underlying community detection algorithm and the encoded nodes of the graph.” This metric, an embodiment of which is described in paragraphs 101-109 in applicant’s specification, as a modularity metric. The equation 7 in paragraph 107 gives a definition of modularity consisting of a mathematical equation, where an optimization problem is solved to determine a maximum amount of modularity. This generated optimization consisting of optimizing a mathematical relationship of the “encoded nodes of the graph” and the “metric.” Thus, this limitation is directed to an abstract idea. 
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A method for identifying at least one community in a dataset comprising a plurality of elements, the method comprising: providing, using a digital computer, an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset
providing, using the digital computer, a metric indicative of an underlying community detection algorithm;
obtaining, using the digital computer, an indication of an upper bound value for a given maximum number of communities to identify in the dataset;
providing, using the digital computer, the generated quadratic unconstrained binary optimization problem to an optimization oracle;
obtaining, using the digital computer, a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset; 
providing, using the digital computer, an indication of the identified communities in the dataset.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of providing indications of a graph, a metric associated with the graph, communities associated with a graph, and a generated quadratic unconstrained binary optimization as well as obtaining an upper bound value and solution to a quadratic unconstrained binary optimization) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Specifically, the providing of an indication of a graph is considered equivalent to obtaining the graph from memory, as detailed in paragraph 0080 of applicant’s specification, equivalent to mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the recitation of using a digital computer, in the execution of the limitations of the encoding of nodes in a graph and the generating of a quadratic unconstrained binary optimization problem is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.”

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A method for identifying at least one community in a dataset comprising a plurality of elements, the method comprising: providing, using a digital computer, an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset:
providing, using the digital computer, a metric indicative of an underlying community detection algorithm;
obtaining, using the digital computer, an indication of an upper bound value for a given maximum number of communities to identify in the dataset;
providing, using the digital computer, the generated quadratic unconstrained binary optimization problem to an optimization oracle;
obtaining, using the digital computer, a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset; 
providing, using the digital computer, an indication of the identified communities in the dataset.
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication of a graph, a metric, an upper bound value, an optimization problem, a solution to that problem, and the identified communities, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. The providing of an indication of a graph is considered equivalent to retrieving data from memory, as detailed in paragraph 0080 of applicant’s specification. Accordingly, this additional element does not amount to significantly more than the judicial exception. In addition, the recitation of using a digital computer, in the execution of the limitations of the encoding of nodes in a graph and the generating of a quadratic unconstrained binary optimization problem is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.

	Therefore, claim 1 is not patent eligible. Claim 7 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: The method as claimed in claim 1, wherein the providing of the indication of a graph comprises at least one of obtaining the indication of a graph from a remote processing unit operatively coupled to the digital computer, obtaining the indication of a graph from a memory unit of the digital computer and obtaining the indication of a graph from a user interacting with the digital computer: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining an indication of a graph from user input, memory, or a remote computer) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication of a graph are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: The method as claimed in claim 1, wherein the providing of the indication of a graph comprises providing a dataset comprising a plurality of elements and generating a graph representative of the dataset.
	Claim 3 recites the following abstract idea: . . . generating a graph representative of the dataset: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating a representative graph structure based on a mental evaluation of a dataset. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Further, the claim consists of an additional limitation: wherein the providing of the indication of a graph comprises providing a dataset comprising a plurality of elements. This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining an indication of a graph from user input, memory, or a remote computer) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication of a graph are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	
	Regarding claim 4, the claim recites: The method as claimed in claim 1, wherein the providing of the indication of the identified communities in the dataset comprises at least one of providing the indication of the identified communities to a remote processing unit operatively coupled with the digital computer, saving the indication of the identified communities in a memory unit of the digital computer and displaying the indication of the identified communities to a user interacting with the digital computer: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of saving identified communities in memory) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication of identified communities are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception. 

	Regarding claim 5, the claim recites: The method as claimed in claim 1, wherein the metric indicative of an underlying community detection algorithm comprises at least one of a modularity metric and a frustration metric: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of providing a metric, wherein the metric comprises a modularity or frustration metric) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a metric are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 6, the claim recites: A digital computer comprising: a central processing unit; a display device; a communication port for operatively connecting the digital computer to an optimization oracle comprising a quantum processor; a memory unit comprising an application for identifying at least one community in a dataset comprising a plurality of elements, the application comprising: instructions for providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset; instructions for providing a metric indicative of an underlying community detection algorithm; instructions for obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset; instructions for encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset; instructions for generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; instructions for providing the generated quadratic unconstrained binary optimization problem to an optimization oracle; instructions for obtaining a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset; and instructions for providing an indication of the identified communities in the dataset.
	Claim 6 recites the following abstract ideas: 
instructions for encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally encoding each node of a graph based on a mental evaluation of the upper bound maximum number of communities and community that the node is part of. This claim encompasses a person encoding a node, by mentally associating that node with a binary label vector with the bit at the index of the node’s community set to 1, as described by the applicant in paragraph 0122 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
instructions for generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph: this limitation is considered a mathematical concept, wherein a quadratic unconstrained binary optimization is generated based on a “metric indicative of an underlying community detection algorithm and the encoded nodes of the graph.” This metric, an embodiment of which is described in paragraphs 101-109 in applicant’s specification, as a modularity metric. The equation 7 in paragraph 107 gives a definition of modularity consisting of a mathematical equation, where an optimization problem is solved to determine a maximum amount of modularity. This generated optimization consisting of optimizing a mathematical relationship of the “encoded nodes of the graph” and the “metric.” Thus, this limitation is directed to an abstract idea.

Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A digital computer comprising: a central processing unit; a display device; a communication port for operatively connecting the digital computer to an optimization oracle comprising a quantum processor: the recitation of using a digital computer, central processing unit, display device, and communication port in the execution of the limitations of the encoding of nodes in a graph and the generating of a quadratic unconstrained binary optimization problem is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.”
a memory unit comprising an application for identifying at least one community in a dataset comprising a plurality of elements, the application comprising: instructions for providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset: 
instructions for providing a metric indicative of an underlying community detection algorithm;
instructions for obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset;
instructions for providing the generated quadratic unconstrained binary optimization problem to an optimization oracle;
instructions for obtaining a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset; and
instructions for providing an indication of the identified communities in the dataset
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of providing indications of a graph, a metric associated with the graph, communities associated with a graph, and a generated quadratic unconstrained binary optimization as well as obtaining an upper bound value and solution to a quadratic unconstrained binary optimization) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Specifically, the providing of an indication of a graph is considered equivalent to obtaining the graph from memory, as detailed in paragraph 0080 of applicant’s specification, equivalent to mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A digital computer comprising: a central processing unit; a display device; a communication port for operatively connecting the digital computer to an optimization oracle comprising a quantum processor: the recitation of using a digital computer, central processing unit, display device, and communication port in the execution of the limitations of the encoding of nodes in a graph and the generating of a quadratic unconstrained binary optimization problem is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.” Accordingly, this additional element does not amount to significantly more than the judicial exception.
a memory unit comprising an application for identifying at least one community in a dataset comprising a plurality of elements, the application comprising: instructions for providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset: 
instructions for providing a metric indicative of an underlying community detection algorithm;
instructions for obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset;
instructions for providing the generated quadratic unconstrained binary optimization problem to an optimization oracle;
instructions for obtaining a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset; and
instructions for providing an indication of the identified communities in the dataset
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication of a graph, a metric, an upper bound value, an optimization problem, a solution to that problem, and the identified communities, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. The providing of an indication of a graph is considered equivalent to retrieving data from memory, as detailed in paragraph 0080 of applicant’s specification. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 8, the claim recites: A method for identifying at least one community in a dataset comprising a plurality of elements, the method comprising: providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset; providing a metric indicative of an underlying community detection algorithm; obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset; encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset; generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; providing the generated quadratic unconstrained binary optimization problem to an optimization oracle; solving the generated quadratic unconstrained binary optimization problem using the optimization oracle to provide a solution to the generated quadratic unconstrained binary optimization problem, the solution being indicative of the identified communities in the dataset; and providing an indication of the identified communities in the dataset.Claim 8 recites the following abstract ideas:
encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally encoding each node of a graph based on a mental evaluation of the upper bound maximum number of communities and community that the node is part of. This claim encompasses a person encoding a node, by mentally associating that node with a binary label vector with the bit at the index of the node’s community set to 1, as described by the applicant in paragraph 0122 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph: this limitation is considered a mathematical concept, wherein a quadratic unconstrained binary optimization is generated based on a “metric indicative of an underlying community detection algorithm and the encoded nodes of the graph.” This metric, an embodiment of which is described in paragraphs 101-109 in applicant’s specification, as a modularity metric. The equation 7 in paragraph 107 gives a definition of modularity consisting of a mathematical equation, where an optimization problem is solved to determine a maximum amount of modularity. This generated optimization consisting of optimizing a mathematical relationship of the “encoded nodes of the graph” and the “metric.” Thus, this limitation is directed to an abstract idea. 
solving the generated quadratic unconstrained binary optimization problem using the optimization oracle to provide a solution to the generated quadratic unconstrained binary optimization problem: this limitation is considered a mathematical concept, wherein a generated quadratic unconstrained binary optimization is solved to optimize a “metric indicative of an underlying community detection algorithm and the encoded nodes of the graph.” This metric, an embodiment of which is described in paragraphs 101-109 in applicant’s specification, as a modularity metric. The equation 7 in paragraph 107 gives a definition of modularity consisting of a mathematical equation, where an optimization problem is solved to determine a maximum amount of modularity. Solving the optimization problem consisting of a mathematical calculation to optimize the “encoded nodes of the graph” into communities based on a “metric.” Thus, this limitation is directed to an abstract idea.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A method for identifying at least one community in a dataset comprising a plurality of elements, the method comprising: providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset
providing a metric indicative of an underlying community detection algorithm;
obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset;
providing the generated quadratic unconstrained binary optimization problem to an optimization oracle;
providing an indication of the identified communities in the dataset.
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a
general means of providing indications of a graph, a metric associated with the graph, communities associated with a graph, and a generated quadratic unconstrained binary optimization as well as obtaining an upper bound value) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Specifically, the providing of an indication of a graph is considered equivalent to obtaining the graph from memory, as detailed in paragraph 0080 of applicant’s specification, equivalent to mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A method for identifying at least one community in a dataset comprising a plurality of elements, the method comprising: providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset
providing a metric indicative of an underlying community detection algorithm;
obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset;
providing the generated quadratic unconstrained binary optimization problem to an optimization oracle;
providing an indication of the identified communities in the dataset.
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication of a graph, a metric, an upper bound value, an optimization problem, a solution to that problem, and the identified communities, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. The providing of an indication of a graph is considered equivalent to retrieving data from memory, as detailed in paragraph 0080 of applicant’s specification. Accordingly, this additional element does not amount to significantly more than the judicial exception. 

	Regarding claim 12,  the claim recites: the method as claimed in claim 1, wherein the optimization oracle comprises a quantum annealer: this limitation, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of obtaining a solution to a quadratic unconstrained binary optimization from an optimization oracle, wherein the oracle comprises a quantum annealer) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Specifically, the providing of an indication of a graph is considered equivalent to obtaining the graph from memory, as detailed in paragraph 0080 of applicant’s specification, equivalent to mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 13-15 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent Publication No. 20150269243), hereinafter Kobayashi, in view of Yang (U.S. Patent Publication No. 20100076913), hereinafter Yang, and in further view of Ushijima-Mwesigwa (Graph partitioning using quantum annealing on the d-wave system. In Proceedings of the Second International Workshop on Post Moores Era Supercomputing (pp. 22-29)), hereinafter Ushijima.

Regarding claim 1, Kobayashi details a method for identifying at least one community in a dataset comprising a plurality of elements (in paragraph 0007, Kobayashi details a “dividing program” that “causes a computer to execute a process that includes dividing a target entity set into plural clusters.” This entity set is considered equivalent to a dataset containing multiple entities, equivalent to elements).
providing, using a digital computer, an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset (in paragraphs 0078 and 0080, applicant details that providing an indication of a graph can include a user providing the indication of that graph by interacting with the digital computer. With that interpretation, in paragraph 0039-0041, Kobayashi details that a dividing program can divide software source code into clusters and that this software “can be represented by, for example, a directed graph structure having an entity as a constituent element of the software as a node and a dependence relationship between the entities as a directed edge.” Thus, this software to be divided is considered equivalent to an indication of a graph. In paragraph 0075 Kobayashi details that this software can be acquired “by user operation input via the keyboard 307 and the mouse 308 depicted in FIG. 3,” equivalent to providing that indication).
providing, using the digital computer, a metric indicative of an underlying community detection algorithm (in paragraph 0106, Kobayashi details utilizing a “modularity evaluation function” as “a measure of good clustering of a graph,” in order to search for a division of clusters that maximizes this measure. Clusters in this example are interpreted to be analogous to communities. This modularity measure is defined in equation 2 in paragraph 0107, and is considered equivalent to a metric indicative of a community detection algorithm).
obtaining, using the digital computer, an indication of an upper bound value for a given maximum number of communities to identify in the dataset (in paragraph 0077, Kobayashi details an “acquiring unit” that acquires “cluster granularity reference information” which Kobayashi defines as “information indicative of the upper-limit number of clusters”).
. . . and providing, using the digital computer, an indication of the identified communities in the dataset (in paragraph 0142, Kobayashi details an “output unit” that “outputs results of the clustering of the software SW by the division control unit 403 as division results 440” which can include “display on the display 305” or “transmission to an external computer”).
However, Kobayashi does not disclose encoding, using the digital computer, each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset; generating, using the digital computer, a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; providing, using the digital computer, the generated quadratic unconstrained binary optimization problem to an optimization oracle; obtaining, using the digital computer, a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset . . . 
However, in the same field of endeavor, Yang discloses encoding, using the digital computer, each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset (in paragraph 0122 of the specification, applicant clarifies that a “one-hot encoding method is used to encode each node, i, into a label vector with a size of the provided upper bound value, k” wherein the index of a cluster number in the vector is set to 1 if that node belongs to that cluster “and 0 otherwise.” Based on this interpretation, in paragraph 0034, Yang discloses a vector zi representing {1 . . . K} which is the size of K where “K is the total number of communities” equivalent to an upper bound value for a maximum number of communities. Tang details that the index [zi  = k] “indicate[s] if node i is in the kth community where [x] output one if x is true and zero if not.” X is understood to be the index of the kth community. This implementation is that same as a one-hot vector detailed in paragraph 0122 in applicant’s specification, wherein the index of the community in which the node belongs is set to 1 and all other indexes are set to 0).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters), and Yang (directed to encoding each node using a one-hot vector with the vector size equal to the max number of communities) and arrived at a system for clustering a graph based on a metric, utilizing an upper bound of clusters and a one-hot vector encoded for each node. A person of ordinary skill in the database field would be motivated to make such a combination in order to “modeling communities and their evolutions in a unified probabilistic framework” (Yang paragraph 0010).
However, Kobayashi in view of Yang does not disclose generating, using the digital computer, a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; providing, using the digital computer, the generated quadratic unconstrained binary optimization problem to an optimization oracle; obtaining, using the digital computer, a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset . . . 
However, in the same field of endeavor, Ushijima discloses 
providing, using a digital computer, an indication of a signed graph, the signed graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset (Ushijima, pg. 4 section 2.1, 2nd pa, Let = (V,E) be a weighted graph with nodes i in V and edges (I,j) in E such that the corresponding adjacency matrix A is defined as follows: Aij = { 0, if i = j, wi,j , if i /= j  (3) with wi,j being the weight of edge (i, j). & pg. 5, top of page, If we now have a vector of labels s, with si {-1,+1} with “-1” or “+1” classifying nodes corresponding to different communities);
providing, using the digital computer, a frustration metric indicative of a community detection mechanism (Ushijima, pg. 4, section 2.1, 2nd pa, A recently proposed metric that can quantify the quality of a community structure is the modularity [31, 19]. This metric performs a comparison of the connectivity of edges within communities with the connectivity of an equivalent network where edges are placed randomly. & pg. 5, top of page, the problem of finding the optimal modularity requires solving maxs(Q(s)), or mins(-Q(s)) where: Q(s) = sTBs (6));
generating, using the digital computer, a quadratic unconstrained binary optimization problem using the frustration metric indicative of the community detection mechanism and the plurality of the encoded nodes of the signed graph (Ushijima, pg. 3, 4th pa, When GP is unconstrained (with no limitation on partition size) and communication volume is minimized, the resulting natural parts are called communities. Community detection (CD) gives a high level “skeleton” view of the general structure of a graph based on a modularity metric [15, 19]. & pg. 9, In order to partition a graph concurrently into an arbitrary number of parts, k, we need to formulate the problem as a QUBO, which takes on binary variables. The authors in [37] provide different mathematical formulations for graph partitioning. In this section, we make a slight modification to the standard formulation and reformulate it as a quadratic program, which generalizes the above formulation of partitioning into 2 parts. We then relax the mathematical formulation as a QUBO written in matrix form. ), wherein use of the frustration metric maximizes positive relationships and minimizes negative relationships within a community (Ushijima, pg. 4, section 2.1, 2nd pa, A recently proposed metric that can quantify the quality of a community structure is the modularity [31, 19]. This metric performs a comparison of the connectivity of edges within communities with the connectivity of an equivalent network where edges are placed randomly. Let = (V,E) be a weighted graph with nodes i in V and edges (I,j) in E such that the corresponding adjacency matrix A is defined as follows: Aij = { 0, if i = j, wi,j , if i /= j  (3) with wi,j being the weight of edge (i, j) ... The modularity matrix B is taken as the difference between A and a matrix constructed as an outer product of the vector degree g. The node degree gi is defined as gi =                         
                            ⅀
                        
                    j Aij . Newman’s expression for the modularity matrix B can be rewritten as follows: B = A-ggT/2m (4) & pg. 5, top of page, the problem of finding the optimal modularity requires solving maxs(Q(s)), or mins(≠Q(s)) where: Q(s) = sTBs (6);

providing, using the digital computer, the generated quadratic unconstrained binary optimization problem to an optimization oracle (as stated above, in the abstract of page 1, Ushijima details that “unconstrained graph partitioning as community clustering based on the modularity metric” can be mapped to a “quantum annealer.” Ushijima specifies that depending on constraints for partitioning, a “quadratic unconstrained binary optimization (QUBO) reformulation is required. This reformulation may employ the graph complement to fit the problem in the Chimera graph of the quantum annealer.” This quantum annealer is considered an optimization oracle, as stated by applicant in paragraph 0042 of the specification that “in one embodiment, the optimization oracle comprises a quantum annealer.” On page 4 paragraphs 1 and 2, Ushijima details a “hybrid classical-quantum” approach called “qbsolv” in which “processing on the CPU creates subgraphs to be run on the quantum processing unit (QPU) and assembled for the final result.” The subgraphs processed to run on the QPU is understood to be the same as mapping graph partitioning to a quantum annealer. The CPU that processes this is considered equivalent to a digital computer).
obtaining, using the digital computer, a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset (on page 4 paragraphs 1 and 2, Ushijima details a “hybrid classical-quantum” approach called “qbsolv” in which “processing on the CPU creates subgraphs to be run on the quantum processing unit (QPU) and assembled for the final result.” The CPU “assembles” the run subgraphs “for the final result,” and is understood to obtain these final results from the QPU equivalent to an optimization oracle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters), and Yang (directed to encoding each node using a one-hot vector with the vector size equal to the max number of communities) and Ushijima (directed to a system for generating and solving a quadratic unconstrained binary optimization problem) and arrived at a system for clustering a graph based on a metric, utilizing an upper bound of clusters and a one-hot vector encoded for each node as well as a solved quadratic unconstrained binary optimization problem. A person of ordinary skill in the database field would be motivated to make such a combination for “reducing the calculation of the density matrix into smaller subsystems rendering the calculation more computationally efficient” (Ushijima abstract).

Claim 7 is similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, as stated above, Kobayashi in view of Yang in view of Ushijima teach the method as claimed in claim 1. Kobayashi further teaches wherein the providing of the indication of the signed graph comprises at least one of obtaining the indication of the signed graph from a remote processing unit operatively coupled to the digital computer, obtaining the indication of the signed graph from a memory unit of the digital computer and obtaining the indication of the signed graph from a user interacting with the digital computer (in paragraph 0039-0041, Kobayashi details that a dividing program can divide software source code into clusters and that this software “can be represented by, for example, a directed graph structure having an entity as a constituent element of the software as a node and a dependence relationship between the entities as a directed edge.” Thus, this software to be divided is considered equivalent to an indication of a graph. In paragraph 0075 Kobayashi details that this software can be acquired “by user operation input via the keyboard 307 and the mouse 308 depicted in FIG. 3,” equivalent to obtaining the indication of a graph from a user interacting with the computer).

Regarding claim 3, as stated above, Kobayashi in view of Yang in view of Ushijima teach the method as claimed in claim 1. Kobayashi further teaches wherein the providing of the indication of the signed graph comprises providing a dataset comprising a plurality of elements and generating the signed graph representative of the dataset (as stated above, in paragraph 0039-0041, Kobayashi details that a dividing program can divide software source code into clusters and that this software “can be represented by, for example, a directed graph structure having an entity as a constituent element of the software as a node and a dependence relationship between the entities as a directed edge.” Thus, this software to be divided is considered equivalent to an indication of a graph. In paragraph 0075 Kobayashi details that this software can be acquired “by user operation input via the keyboard 307 and the mouse 308 depicted in FIG. 3,” equivalent to obtaining the indication of a graph from a user interacting with the computer. The software acquired from the user is considered equivalent to a dataset, and in paragraph 0086-0087, Kobayashi details a “relationship extracting unit” that extract relationships between entities in the source code and stores results in a “record of relationship graph information 430” which contains nodes and their relationships. This extracting and storing of graph information is considered equivalent to generating a graph representative of the dataset (the input software in this case)).

Regarding claim 4, as stated above, Kobayashi in view of Yang in view of Ushijima teach the method as claimed in claim 1. Kobayashi further teaches wherein the providing of the indication of the identified communities in the dataset comprises at least one of providing the indication of the identified communities to a remote processing unit operatively coupled with the digital computer, saving the indication of the identified communities in a memory unit of the digital computer and displaying the indication of the identified communities to a user interacting with the digital computer (in paragraph 0142, after clustering the graph structure of the acquired software as detailed in paragraph 104, Kobayashi discusses an “output unit” that “outputs results of the clustering of the software SW by the division control unit 403 as division results 440.” This output can involve “transmission to an external computer,” equivalent to providing the indicated results to a remote processing unit coupled to the computer).

Regarding claim 8, Kobayashi details a method for identifying at least one community in a dataset comprising a plurality of elements (in paragraph 0007, Kobayashi details a “dividing program” that “causes a computer to execute a process that includes dividing a target entity set into plural clusters.” This entity set is considered equivalent to a dataset containing multiple entities, equivalent to elements).
providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset (in paragraphs 0078 and 0080, applicant details that providing an indication of a graph can include a user providing the indication of that graph by interacting with the digital computer. With that interpretation, in paragraph 0039-0041, Kobayashi details that a dividing program can divide software source code into clusters and that this software “can be represented by, for example, a directed graph structure having an entity as a constituent element of the software as a node and a dependence relationship between the entities as a directed edge.” Thus, this software to be divided is considered equivalent to an indication of a graph. In paragraph 0075 Kobayashi details that this software can be acquired “by user operation input via the keyboard 307 and the mouse 308 depicted in FIG. 3,” equivalent to providing that indication).
providing a metric indicative of an underlying community detection algorithm (in paragraph 0106, Kobayashi details utilizing a “modularity evaluation function” as “a measure of good clustering of a graph,” in order to search for a division of clusters that maximizes this measure. Clusters in this example are interpreted to be analogous to communities. This modularity measure is defined in equation 2 in paragraph 0107, and is considered equivalent to a metric indicative of a community detection algorithm).
obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset (in paragraph 0077, Kobayashi details an “acquiring unit” that acquires “cluster granularity reference information” which Kobayashi defines as “information indicative of the upper-limit number of clusters”).
. . . and providing the solution indicative of the identified communities in the dataset as an output (in paragraph 0142, Kobayashi details an “output unit” that “outputs results of the clustering of the software SW by the division control unit 403 as division results 440” which can include “display on the display 305” or “transmission to an external computer”).
However, Kobayashi does not disclose encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset; generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; providing the generated quadratic unconstrained binary optimization problem to an optimization oracle; solving the generated quadratic unconstrained binary optimization problem using the optimization oracle to provide a solution to the generated quadratic unconstrained binary optimization problem, the solution being indicative of the identified communities in the dataset . . . 
However, in the same field of endeavor, Yang discloses encoding each node of the signed graph using at least a one-hot encoding method and the indication of the upper bound value for the given maximum number of communities to identify in the dataset, to generate a plurality of encoded nodes (in paragraph 0122 of the specification, applicant clarifies that a “one-hot encoding method is used to encode each node, i, into a label vector with a size of the provided upper bound value, k” wherein the index of a cluster number in the vector is set to 1 if that node belongs to that cluster “and 0 otherwise.” Based on this interpretation, in paragraph 0034, Yang discloses a vector zi representing {1 . . . K} which is the size of K where “K is the total number of communities” equivalent to an upper bound value for a maximum number of communities. Tang details that the index [zi  = k] “indicate[s] if node i is in the kth community where [x] output one if x is true and zero if not.” X is understood to be the index of the kth community. This implementation is that same as a one-hot vector detailed in paragraph 0122 in applicant’s specification, wherein the index of the community in which the node belongs is set to 1 and all other indexes are set to 0).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters), and Yang (directed to encoding each node using a one-hot vector with the vector size equal to the max number of communities) and arrived at a system for clustering a graph based on a metric, utilizing an upper bound of clusters and a one-hot vector encoded for each node. A person of ordinary skill in the database field would be motivated to make such a combination in order to “modeling communities and their evolutions in a unified probabilistic framework” (Yang paragraph 0010).
However, Kobayashi in view of Yang does not disclose generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; providing the generated quadratic unconstrained binary optimization problem to an optimization oracle; solving the generated quadratic unconstrained binary optimization problem using the optimization oracle to provide a solution to the generated quadratic unconstrained binary optimization problem, the solution being indicative of the identified communities in the dataset . . .
However, in the same field of endeavor, Ushijima discloses providing an indication of a signed graph, the signed graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset (Ushijima, pg. 4 section 2.1, 2nd pa, Let = (V,E) be a weighted graph with nodes i in V and edges (I,j) in E such that the corresponding adjacency matrix A is defined as follows: Aij = { 0, if i = j, wi,j , if i /= j  (3) with wi,j being the weight of edge (i, j). & pg. 5, top of page, If we now have a vector of labels s, with si {-1,+1} with “-1” or “+1” classifying nodes corresponding to different communities);
Providing a frustration metric indicative of a community detection mechanism (Ushijima, pg. 4, section 2.1, 2nd pa, A recently proposed metric that can quantify the quality of a community structure is the modularity [31, 19]. This metric performs a comparison of the connectivity of edges within communities with the connectivity of an equivalent network where edges are placed randomly. & pg. 5, top of page, the problem of finding the optimal modularity requires solving maxs(Q(s)), or mins(-Q(s)) where: Q(s) = sTBs (6));
generating a quadratic unconstrained binary optimization problem using the frustration metric indicative of the community detection mechanism and the plurality of the encoded nodes of the signed graph (Ushijima, pg. 3, 4th pa, When GP is unconstrained (with no limitation on partition size) and communication volume is minimized, the resulting natural parts are called communities. Community detection (CD) gives a high level “skeleton” view of the general structure of a graph based on a modularity metric [15, 19]. & pg. 9, In order to partition a graph concurrently into an arbitrary number of parts, k, we need to formulate the problem as a QUBO, which takes on binary variables. The authors in [37] provide different mathematical formulations for graph partitioning. In this section, we make a slight modification to the standard formulation and reformulate it as a quadratic program, which generalizes the above formulation of partitioning into 2 parts. We then relax the mathematical formulation as a QUBO written in matrix form. ), wherein use of the frustration metric maximizes positive relationships and minimizes negative relationships within a community (Ushijima, pg. 4, section 2.1, 2nd pa, A recently proposed metric that can quantify the quality of a community structure is the modularity [31, 19]. This metric performs a comparison of the connectivity of edges within communities with the connectivity of an equivalent network where edges are placed randomly. Let = (V,E) be a weighted graph with nodes i in V and edges (I,j) in E such that the corresponding adjacency matrix A is defined as follows: Aij = { 0, if i = j, wi,j , if i /= j  (3) with wi,j being the weight of edge (i, j) ... The modularity matrix B is taken as the difference between A and a matrix constructed as an outer product of the vector degree g. The node degree gi is defined as gi =                         
                            ⅀
                        
                    j Aij . Newman’s expression for the modularity matrix B can be rewritten as follows: B = A-ggT/2m (4) & pg. 5, top of page, the problem of finding the optimal modularity requires solving maxs(Q(s)), or mins(≠Q(s)) where: Q(s) = sTBs (6);

providing the generated quadratic unconstrained binary optimization problem to an optimization oracle (as stated above, in the abstract of page 1, Ushijima details that “unconstrained graph partitioning as community clustering based on the modularity metric” can be mapped to a “quantum annealer.” Ushijima specifies that depending on constraints for partitioning, a “quadratic unconstrained binary optimization (QUBO) reformulation is required. This reformulation may employ the graph complement to fit the problem in the Chimera graph of the quantum annealer.” This quantum annealer is considered an optimization oracle, as stated by applicant in paragraph 0042 of the specification that “in one embodiment, the optimization oracle comprises a quantum annealer.” On page 4 paragraphs 1 and 2, Ushijima details a “hybrid classical-quantum” approach called “qbsolv” in which “processing on the CPU creates subgraphs to be run on the quantum processing unit (QPU) and assembled for the final result.” The subgraphs processed to run on the QPU is understood to be the same as mapping graph partitioning to a quantum annealer. The CPU that processes this is considered equivalent to a digital computer);
solving the generated quadratic unconstrained binary optimization problem using the optimization oracle to provide a solution to the generated quadratic unconstrained binary optimization problem, the solution being indicative of the identified communities in the dataset (on page 4 paragraphs 1 and 2, Ushijima details a “hybrid classical-quantum” approach called “qbsolv” in which “processing on the CPU creates subgraphs to be run on the quantum processing unit (QPU) and assembled for the final result.” The CPU “assembles” the run subgraphs “for the final result,” and is understood to obtain these final results from the QPU equivalent to an optimization oracle. In section 3.1 on page 12, Ushijima discusses results obtaining from using “qbsolv” to “solve the problem” of “community detection” which is detailed in the abstract and page 2 and paragraph 5 to include a quadratic unconstrained binary optimization representation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters), and Yang (directed to encoding each node using a one-hot vector with the vector size equal to the max number of communities) and Ushijima (directed to a system for generating and solving a quadratic unconstrained binary optimization problem) and arrived at a system for clustering a graph based on a metric, utilizing an upper bound of clusters and a one-hot vector encoded for each node as well as a solved quadratic unconstrained binary optimization problem. A person of ordinary skill in the database field would be motivated to make such a combination for “reducing the calculation of the density matrix into smaller subsystems rendering the calculation more computationally efficient” (Ushijima abstract).

Regarding claim 12, as stated above, Kobayashi in view of Yang in view of Ushijima teach the method as claimed in claim 1. Ushijima further teaches wherein the optimization oracle comprises a quantum annealer (as stated above, in the abstract of page 1, Ushijima details that “unconstrained graph partitioning as community clustering based on the modularity metric” can be mapped to a “quantum annealer.” Ushijima specifies that depending on constraints for partitioning, a “quadratic unconstrained binary optimization (QUBO) reformulation is required. This reformulation may employ the graph complement to fit the problem in the Chimera graph of the quantum annealer.” This quantum annealer is considered an optimization oracle, as stated by applicant in paragraph 0042 of the specification that “in one embodiment, the optimization oracle comprises a quantum annealer.” On page 4 paragraphs 1 and 2, Ushijima details a “hybrid classical-quantum” approach called “qbsolv” in which “processing on the CPU creates subgraphs to be run on the quantum processing unit (QPU) and assembled for the final result.” The subgraphs processed to run on the QPU is understood to be the same as mapping graph partitioning to a quantum annealer. The CPU that processes this is considered equivalent to a digital computer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters), and Yang (directed to encoding each node using a one-hot vector with the vector size equal to the max number of communities) and Ushijima (directed to a system for generating and solving a quadratic unconstrained binary optimization problem) and arrived at a system for clustering a graph based on a metric, utilizing an upper bound of clusters and a one-hot vector encoded for each node as well as a solved quadratic unconstrained binary optimization problem. A person of ordinary skill in the database field would be motivated to make such a combination for “reducing the calculation of the density matrix into smaller subsystems rendering the calculation more computationally efficient” (Ushijima abstract).

With respect to claims 13-15, the limitations are essentially the same as claim 12, and are thus rejected for the same reasons.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of  Dadashikelayeh (U.S. Patent No. 9537953), hereinafter Dadashikelayeh,  in view of Yang and in further view of Ushijima. 

Regarding claim 6, Kobayashi details a digital computer comprising: a central processing unit; a display device (in FIG. 3 and paragraph 0066, Kobayashi details a computing system consisting of a “central processing unit” and a “display 305”).	. . . a memory unit comprising an application for identifying at least one community in a dataset comprising a plurality of elements, the application comprising: (in paragraph 0007, Kobayashi details a “dividing program” that “causes a computer to execute a process that includes dividing a target entity set into plural clusters.” This entity set is considered equivalent to a dataset containing multiple entities, equivalent to elements. In paragraph 0074, Kobayashi details that this program consists of a “an acquiring unit 401, a relationship extracting unit 402, a division control unit 403, and an output unit 404,” which “represent a function as a control unit, and for example, functions are realized by causing the CPU 301 to execute a program stored in a storage device such as the memory 302,” equivalent to a memory unit).
instructions for providing an indication of a graph, the graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset (in paragraphs 0078 and 0080, applicant details that providing an indication of a graph can include a user providing the indication of that graph by interacting with the digital computer. With that interpretation, in paragraph 0039-0041, Kobayashi details that a dividing program can divide software source code into clusters and that this software “can be represented by, for example, a directed graph structure having an entity as a constituent element of the software as a node and a dependence relationship between the entities as a directed edge.” Thus, this software to be divided is considered equivalent to an indication of a graph. In paragraph 0075 Kobayashi details that this software can be acquired “by user operation input via the keyboard 307 and the mouse 308 depicted in FIG. 3,” equivalent to providing that indication).
instructions for providing a metric indicative of an underlying community detection algorithm (in paragraph 0106, Kobayashi details utilizing a “modularity evaluation function” as “a measure of good clustering of a graph,” in order to search for a division of clusters that maximizes this measure. Clusters in this example are interpreted to be analogous to communities. This modularity measure is defined in equation 2 in paragraph 0107, and is considered equivalent to a metric indicative of a community detection algorithm).
instructions for obtaining an indication of an upper bound value for a given maximum number of communities to identify in the dataset (in paragraph 0077, Kobayashi details an “acquiring unit” that acquires “cluster granularity reference information” which Kobayashi defines as “information indicative of the upper-limit number of clusters”).
. . . instructions for providing an indication of the identified communities in the dataset (in paragraph 0142, Kobayashi details an “output unit” that “outputs results of the clustering of the software SW by the division control unit 403 as division results 440” which can include “display on the display 305” or “transmission to an external computer”).
However, Kobayashi does not disclose . . . a communication port for operatively connecting the digital computer to an optimization oracle comprising a quantum processor . . .  instructions for encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset; instructions for generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; instructions for providing the generated quadratic unconstrained binary optimization problem to an optimization oracle; instructions for obtaining a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset . . . 
However, in the same field of endeavor, Dadashikelayeh discloses . . . a communication port for operatively connecting the digital computer to an optimization oracle comprising a quantum processor (in column 2 lines 15-31, Dadashikelayeh details a system consisting of a “digital computer operatively coupled to a quantum computer” that contains instructions to “render an application to facilitate communication with the quantum computer” such as a “gateway programmed to receive a request over a network.” This gateway and application to facilitate communication is considered equivalent to a communication port, which is defined by applicant in paragraph 0065 of the specification as comprising a “data network communication port.” Furthermore, this “quantum computer” is considered an optimization oracle, since it is “configured to perform one or more algorithms,” which, column 3 lines 12-13, are specified to include “quantum optimization algorithms”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters) and Dadashikelayeh (directed to communication between a digital computer and quantum computer backend) and arrived at a system for clustering a graph based on a metric utilizing a backend quantum computer. A person of ordinary skill in the database field would be motivated to make such a combination for “enable users to perform data analysis in a distributed computing environment while taking advantage of quantum technology in the backend” (Dadashikelayeh abstract).
However, Kobayashi in view of Dadashikelayeh do not disclose . . .  instructions for encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset; instructions for generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; instructions for providing the generated quadratic unconstrained binary optimization problem to an optimization oracle; instructions for obtaining a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset . . .
However, in the same field of endeavor, Yang discloses instructions for encoding each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset (in paragraph 0122 of the specification, applicant clarifies that a “one-hot encoding method is used to encode each node, i, into a label vector with a size of the provided upper bound value, k” wherein the index of a cluster number in the vector is set to 1 if that node belongs to that cluster “and 0 otherwise.” Based on this interpretation, in paragraph 0034, Yang discloses a vector zi representing {1 . . . K} which is the size of K where “K is the total number of communities” equivalent to an upper bound value for a maximum number of communities. Tang details that the index [zi  = k] “indicate[s] if node i is in the kth community where [x] output one if x is true and zero if not.” X is understood to be the index of the kth community. This implementation is that same as a one-hot vector detailed in paragraph 0122 in applicant’s specification, wherein the index of the community in which the node belongs is set to 1 and all other indexes are set to 0).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters), Dadashikelayeh (directed to communication between a digital computer and quantum computer backend),  and Yang (directed to encoding each node using a one-hot vector with the vector size equal to the max number of communities) and arrived at a system for clustering a graph based on a metric, utilizing an upper bound of clusters and a one-hot vector encoded for each node and a backend quantum computer. A person of ordinary skill in the database field would be motivated to make such a combination in order to “modeling communities and their evolutions in a unified probabilistic framework” (Yang paragraph 0010).
However, Kobayashi in view of Yang does not disclose instructions for generating a quadratic unconstrained binary optimization problem using the metric indicative of an underlying community detection algorithm and the encoded nodes of the graph; instructions for providing the generated quadratic unconstrained binary optimization problem to an optimization oracle; instructions for obtaining a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset . . .
However, in the same field of endeavor, Ushijima discloses instructions for providing an indication of a signed graph, the signed graph comprising a plurality of nodes and edges, wherein each node is representative of a given element and each edge is representative of a relationship between two given elements of the dataset (Ushijima, pg. 4 section 2.1, 2nd pa, Let = (V,E) be a weighted graph with nodes i in V and edges (I,j) in E such that the corresponding adjacency matrix A is defined as follows: Aij = { 0, if i = j, wi,j , if i /= j  (3) with wi,j being the weight of edge (i, j). & pg. 5, top of page, If we now have a vector of labels s, with si {-1,+1} with “-1” or “+1” classifying nodes corresponding to different communities);
instructions for providing a frustration metric indicative of a community detection mechanism (Ushijima, pg. 4, section 2.1, 2nd pa, A recently proposed metric that can quantify the quality of a community structure is the modularity [31, 19]. This metric performs a comparison of the connectivity of edges within communities with the connectivity of an equivalent network where edges are placed randomly. & pg. 5, top of page, the problem of finding the optimal modularity requires solving maxs(Q(s)), or mins(-Q(s)) where: Q(s) = sTBs (6));
instructions for generating a quadratic unconstrained binary optimization problem using the frustration metric indicative of the community detection mechanism and the plurality of the encoded nodes of the signed graph (Ushijima, pg. 3, 4th pa, When GP is unconstrained (with no limitation on partition size) and communication volume is minimized, the resulting natural parts are called communities. Community detection (CD) gives a high level “skeleton” view of the general structure of a graph based on a modularity metric [15, 19]. & pg. 9, In order to partition a graph concurrently into an arbitrary number of parts, k, we need to formulate the problem as a QUBO, which takes on binary variables. The authors in [37] provide different mathematical formulations for graph partitioning. In this section, we make a slight modification to the standard formulation and reformulate it as a quadratic program, which generalizes the above formulation of partitioning into 2 parts. We then relax the mathematical formulation as a QUBO written in matrix form. ), wherein use of the frustration metric maximizes positive relationships and minimizes negative relationships within a community (Ushijima, pg. 4, section 2.1, 2nd pa, A recently proposed metric that can quantify the quality of a community structure is the modularity [31, 19]. This metric performs a comparison of the connectivity of edges within communities with the connectivity of an equivalent network where edges are placed randomly. Let = (V,E) be a weighted graph with nodes i in V and edges (I,j) in E such that the corresponding adjacency matrix A is defined as follows: Aij = { 0, if i = j, wi,j , if i /= j  (3) with wi,j being the weight of edge (i, j) ... The modularity matrix B is taken as the difference between A and a matrix constructed as an outer product of the vector degree g. The node degree gi is defined as gi =                         
                            ⅀
                        
                    j Aij . Newman’s expression for the modularity matrix B can be rewritten as follows: B = A-ggT/2m (4) & pg. 5, top of page, the problem of finding the optimal modularity requires solving maxs(Q(s)), or mins(≠Q(s)) where: Q(s) = sTBs (6);

instructions for providing the generated quadratic unconstrained binary optimization problem to an optimization oracle (as stated above, in the abstract of page 1, Ushijima details that “unconstrained graph partitioning as community clustering based on the modularity metric” can be mapped to a “quantum annealer.” Ushijima specifies that depending on constraints for partitioning, a “quadratic unconstrained binary optimization (QUBO) reformulation is required. This reformulation may employ the graph complement to fit the problem in the Chimera graph of the quantum annealer.” This quantum annealer is considered an optimization oracle, as stated by applicant in paragraph 0042 of the specification that “in one embodiment, the optimization oracle comprises a quantum annealer.” On page 4 paragraphs 1 and 2, Ushijima details a “hybrid classical-quantum” approach called “qbsolv” in which “processing on the CPU creates subgraphs to be run on the quantum processing unit (QPU) and assembled for the final result.” The subgraphs processed to run on the QPU is understood to be the same as mapping graph partitioning to a quantum annealer. The CPU that processes this is considered equivalent to a digital computer).
instructions for obtaining a solution to the generated quadratic unconstrained binary optimization problem from the optimization oracle, the solution being indicative of the identified communities in the dataset (on page 4 paragraphs 1 and 2, Ushijima details a “hybrid classical-quantum” approach called “qbsolv” in which “processing on the CPU creates subgraphs to be run on the quantum processing unit (QPU) and assembled for the final result.” The CPU “assembles” the run subgraphs “for the final result,” and is understood to obtain these final results from the QPU equivalent to an optimization oracle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kobayashi (directed to a method for clustering a graph dataset utilizing a metric and an upper bound of clusters), Dadashikelayeh (directed to communication between a digital computer and quantum computer backend), Yang (directed to encoding each node using a one-hot vector with the vector size equal to the max number of communities), and Ushijima (directed to a system for generating and solving a quadratic unconstrained binary optimization problem) and arrived at a system for clustering a graph based on a metric, utilizing an upper bound of clusters and a one-hot vector encoded for each node as well as a solved quadratic unconstrained binary optimization problem using a backend quantum computer. A person of ordinary skill in the database field would be motivated to make such a combination for “reducing the calculation of the density matrix into smaller subsystems rendering the calculation more computationally efficient” (Ushijima abstract).

Response to Arguments
101 rejections
Applicant argues that the claims do not recite mathematical relationships, mathematical formulas or equations, or mathematical calculations.  The Examiner respectfully disagrees.  The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’  and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’  See MPEP 2106.04(a)(2).  The claimed quadratic unconstrained binary optimization is generated based on a “metric indicative of an underlying community detection algorithm and the encoded nodes of the graph.” This metric, an embodiment of which is described in paragraphs 101-109 in applicant’s specification, as a modularity metric. The equation 7 in paragraph 107 gives a definition of modularity consisting of a mathematical equation, where an optimization problem is solved to determine a maximum amount of modularity. This generated optimization consisting of optimizing a mathematical relationship of the “encoded nodes of the graph” and the “metric.” Thus, this limitation is directed to an abstract idea.
Applicant argues that the claims do not recite mental processes because the operation of utilizing a frustration metric to transform encoded nodes to generate a quadratic unconstrained binary optimization problem cannot be feasibly performed in a human mind.  This claim language has been determined to be a mathematical equation, as discussed above.  In contrast, the limitation stating “encoding . . . each node of the graph using a one-hot encoding method and the indication of an upper bound value for the given maximum number of communities to identify in the dataset” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally encoding each node of a graph based on a mental evaluation of the upper bound maximum number of communities and community that the node is part of.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Applicant argues that the claims provide a practical application and reflect an improvement to a technology and technical field because the claimed subject matter ascertains the underlying relations between elements in a more accurate manner, as oppose to a predefined number of communities to be identified and may identify an undefined number of communities, which is a more accurate representation to what would naturally exist in the nature, citing pa 10 and 11 of the specification.  The Examiner respectfully disagrees.  The cited portions of the specification does not provide the details of an improvement.  Additionally, Applicant has not pointed out how the claim limitations support the alleged improvement.
Applicant argues that the claims provide a practical application and reflect an improvement to a technology and technical field because the generated quadratic unconstrained binary optimization problem, when fed into the optimization oracle, may identify an undefined number of communities in a dataset, and therefore may ascertain the underlying relations between elements in a more accurate manner, as oppose to a predefined number of communities to be identified. The Examiner respectfully disagrees. However, in order to rely on Enfish, Applicant must specifically be able to show improvement in the functionality of the computer itself.  There must be limitations in the claim that disclose a technological solution to the identified problem.  Identifying communities in a dataset does not represent such a technical solution that would amount to an inventive concept.  Here, the claimed improvement is identifying an undefined number of communities in a dataset.  However, the claim merely uses the computer as a tool to process the information (“… the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” see: Electric Power Group).
	Applicant argues that the additional elements do not constitute well understood, routine, conventional activity.  The Examiner respectfully disagrees.  As discussed in the rejection, The courts have recognized the computer functions of “providing” data and “obtaining” data as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication of a graph, a metric, an upper bound value, an optimization problem, a solution to that problem, and the identified communities, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. See MPEP 2106.05(d).

103 rejections
	Applicant argues that the cited references do not teach “providing, using a digital computer, an indication of a signed graph, the signed graph… generating, using the digital computer, a quadratic unconstrained binary optimization problem using the frustration metric indicative of the community detection mechanism and the plurality of the encoded nodes of the signed graph, wherein use of the frustration metric maximizes positive relationships and minimizes negative relationships within a community” because Kobayashi discusses that the weight of an edge is non-negative.  The claims do not state that the signs in the graph must be negative.  Additionally, Ushijima provides a signed graph by providing a graph with modularity of edges where “A recently proposed metric that can quantify the quality of a community structure is the modularity [31, 19]. This metric performs a comparison of the connectivity of edges within communities with the connectivity of an equivalent network where edges are placed randomly. … Newman’s expression for the modularity matrix B can be rewritten as follows: B = A-ggT/2m (4)  … If we now have a vector of labels s, with si {-1,+1} with “-1” or “+1” classifying nodes corresponding to different communities, the problem of finding the optimal modularity requires solving maxs(Q(s)), or mins(-Q(s)) where: Q(s) = sTBs (6).” See Ushijima pg. 4-5 section 2.1.  This provides a signed graph because the modularity indicates the connectivity of the edges within the communities and is represented by Q(s) or -Q(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narang et al. (US 2014/0067808) discusses generating a label for each node in a graph, wherein said label identifies a community in which a node participates, propagating each label locally within two or more segments of the graph based on a participation percentage of each node in at least one identified community within the graph, and deriving at least one cluster of nodes in the graph that corresponds to the at least one identified community based on said propagating.
Ronagh et al. (US 2015/0106413) discloses converting the convex integer quadratic programming problem into a plurality of constrained and unconstrained binary quadratic programming problems and providing the plurality of unconstrained binary quadratic programming problems to the binary optimizer to thereby solve the convex integer quadratic programming problem.
Qingye Jiang, Guojie Song, Gao Cong, Yu Wang, Wenjun Si, and Kunqing Xie. 2011. Simulated annealing based influence maximization in social networks. In Proceedings of the Twenty-Fifth AAAI Conference on Artificial Intelligence (AAAI'11). AAAI Press, 127–132.  Jiang et al. discloses Simulated Annealing (SA) for mining top-k influential nodes from a social network such that the spread of influence in the network is maximized.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169